Citation Nr: 1822603	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  13-03 402A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include as due to  herbicide agent exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Freeman


INTRODUCTION

The Veteran had active duty service from August 1974 to July 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office in St. Petersburg Florida.  In his February 2013 VA Form 9, the Veteran requested a Board hearing for the issue of entitlement to service connection for a heart condition.  Subsequently, the Veteran withdrew this request in a letter dated in a letter dated August 2013.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. There is also a paperless, electronic record in the Virtual VA system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran contends that he was attached to the USS Coral Sea as a door gunner on SH-3 (Sea King) helicopter that flew into Saigon, Vietnam in April 1975 as part of the evacuation of U.S. Embassy personnel and other American citizens immediately prior to the fall of Saigon and states that he landed at least four times to pick up personnel and once to refuel.  He contends that when he landed to pick up personnel in Vietnam, he was exposed to Agent Orange, and this caused his current heart condition.  See VA Form 21-4138, statement in support of claim.  Although there have been attempts to verify the Veteran service in the Republic of Vietnam from the National Personnel Records Center (NPRC), however, sufficient attempts have not been made to obtain the flight manifests from the NPRC, the Defense Finance and Accounting Service (DEFAS), the U.S. Army and Joint Services Records Research Center (JSRRC) and the Air Force Historical Research Agency (AFHRA).  Thus, a remand is necessary in order for the AOJ to request the JSRRC to search records from the Veteran's assigned unit, to include flight logs, mission reports, or flight manifests, to verify the Veteran's reports of having visited Vietnam while he was stationed on the USS Coral Sea in April 1975.

Moreover, if the AOJ verifies the Veteran's presence in Vietnam, then the Veteran's claim for heart disease should be considered under the presumptive provisions of 
38 C.F.R. §§ 3.307 and 3.309 (2017), as the Veteran has a diagnosis of coronary artery disease/ischemic heart disease, which is a presumptive condition for a veteran exposed to herbicides.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any and all relevant treatment VA and private treatment records, and associate those documents with the claims file.  All efforts to obtain additional evidence must be documented in the claims folder. 

2.  Contact the JSRRC and/or the Air Force Historical Research Agency (AFHRA), or other appropriate repository of military records and request a search of information regarding any records from the Veteran's assigned units, to include flight logs, mission reports, and flight manifests to attempt to verify the Veteran's report that he traveled to Vietnam in April 1975.  All responses should be documented in the record.  The Veteran should be notified of the status of all requests for information.  If the JSRRC and AFHRA determine that there is insufficient information to verify the Veteran's presence in Vietnam, a formal finding should be made.

3.  If the AOJ can verify the Veteran's exposure to herbicides in Vietnam, the Veteran's claim for heart disease should be considered under the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 (2017), as the Veteran appears to have a diagnosis of ischemic heart disease.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C §§ 5109B, 7112 (2012).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


